UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7834


WILLIAM EDWARD ROBERTS,

                        Plaintiff - Appellant,

            v.

DR. GRAM,

                        Defendant - Appellee,

            and

W.T.R.J. MEDICAL,

                        Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01236-LMB-JFA)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Edward Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Edward Roberts seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2012)

civil action.      Roberts’ complaint was dismissed for failure to

comply with the district court’s order to amend his complaint

and     particularize       his    claims.           This        court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory         and       collateral       orders,       28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                           The order Roberts

seeks    to   appeal   is    neither    a        final    order    nor   an     appealable

interlocutory or collateral order because it is possible for him

to cure the pleading deficiencies in the complaint that were

identified by the district court.                    See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir.

1993).        Accordingly,        we   dismiss       the     appeal       for    lack   of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and      argument        would    not    aid    the    decisional

process.



                                                                                 DISMISSED




                                             2